           Case 1:19-cv-00270-DAD-BAM Document 53 Filed 12/02/20 Page 1 of 2



1
2
3
4                                      UNITED STATES DISTRICT COURT

5                                     EASTERN DISTRICT OF CALIFORNIA

6
     JANE ROE #1, et al.,                                ) Case No.: 1:19-cv-00270-DAD-BAM
7                                                        )
                        Plaintiffs,                      ) SUPPLEMENTAL SCHEDULING ORDER
8                                                        )
                v.                                       )
9                                                        ) Status Conf.: February 1, 2021
     UNITED STATES OF AMERICA, et al.,                   )               9:00 a.m.
10
                                                         )               Courtroom 8 (BAM)
11                      Defendants.                      )
                                                         )
12                                                       )
                                                         )
13
14              This Court conducted a Telephonic Status Conference/Scheduling Conference on December 1,

15   2020, following completion of non-expert discovery. Counsel Donald Kilmer appeared by telephone

16   on behalf of Plaintiffs Jane Roe #1, Jane Roe #2, John Doe #1, John Doe #2, John Doe #3, John Doe

17   #4, John Doe #5, John Doe #6, and the Second Amendment Foundation. Counsel James Bickford

18   appeared by telephone on behalf of Defendants United States of America, United States Department of

19   Justice, Federal Bureau of Investigation, Bureau of Alcohol, Tobacco, Firearms and Explosives,

20   William Barr, Christopher Wray, and Thomas Brandon. Counsel Ryan Hanley appeared by telephone
21   on behalf of Defendant Xavier Becerra.
22         1.        Motions for Summary Judgment or Summary Adjudication
23              Based on the agreement of the parties that expert discovery is not anticipated, the Court sets the
24   following schedule for pre-trial dispositive motions.
25              Plaintiffs’ Motion for Summary Judgment                      March 1, 2021
26              Defendants’ Cross-Motion for Summary Judgment                April 1, 2021
                and Opposition
27
28   ///

                                                            1
       Case 1:19-cv-00270-DAD-BAM Document 53 Filed 12/02/20 Page 2 of 2



1            Plaintiffs’ Opposition to Defendants’ Cross-Motion            April 23, 2021
             and Reply
2
             Defendants’ Reply                                             May 14, 2021
3
4            Prior to filing a motion for summary judgment or motion for summary adjudication the parties
5    are ORDERED to meet, in person or by telephone, and confer to discuss the issues to be raised in the
6    motion. The purpose of meeting shall be to: 1) avoid filing motions for summary judgment where a
7    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole
8    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the
9    issues for review by the court; 5) explore the possibility of settlement before the parties incur the
10   expense of briefing a summary judgment motion; and 6) to arrive at a joint statement of undisputed
11   facts. The moving party shall initiate the meeting and provide a draft of the joint statement of
12   undisputed facts. In addition to the requirements of Local Rule 260, the moving party shall file a joint
13   statement of undisputed facts.
14           In the notice of motion, the moving party shall certify that the parties have met and conferred
15   as ordered above and set forth a statement of good cause for the failure to meet and confer.
16      2.       Further Status Conference
17           The Court SETS a further STATUS CONFERENCE for February 1, 2021, at 9:00 AM in
18   Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. Prior to the conference, the
19   parties shall meet and confer regarding the status of this action. At least one (1) week prior to the
20   conference, the parties SHALL file a JOINT report updating the Court regarding the case status. The
21   parties shall appear at the conference with each party connecting remotely either via Zoom video
22   conference or Zoom telephone number. The parties shall be provided with the Zoom ID and password
23   by the Courtroom Deputy prior to the conference. The Zoom ID number and password are
24   confidential and are not to be shared. Appropriate court attire required.
25   IT IS SO ORDERED.
26
        Dated:     December 1, 2020                            /s/ Barbara    A. McAuliffe            _
27                                                      UNITED STATES MAGISTRATE JUDGE
28

                                                          2
